Name: Commission Regulation (EEC) No 2556/92 of 1 September 1992 amending Regulation (EEC) No 2326/92 the sale at prices fixed at a flat rate in advance of beef held by certain intervention agencies and intended for supplying the Canary Islands
 Type: Regulation
 Subject Matter: Asia and Oceania;  trade policy;  agricultural structures and production;  Africa;  processed agricultural produce
 Date Published: nan

 2. 9. 92 No L 256/7Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2556/92 of 1 September 1992 amending Regulation (EEC) No 2326/92 the sale at prices fixed at a flat rate in advance of beef held by certain intervention agencies and intended for supplying the Canary Islands HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2326/52 is hereby amended as follows : 1 . The second indent of Article 1 (I) is replaced by the following : 4  Up to 1 000 tonnes of boned beef held by the Irish intervention agency'. 2. The following indent is added to Article 1 (I) : 4  Up to 500 tonnes of boned beef held by the French intervention agency'. 3. Annexes I and II are replaced by Annex I and II to this Regulation . Article 2 This Regulation shall enter into force on 3 September 1992. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2066/92 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2326/92 (3) provides for the, sale at prices fixed at a standard rate in advance of certain beef from intervention stocks and intended for supplying the Canary Islands ; Whereas to avoid an extension of the storage period for at beef, quantities put up for sale under the abovementioned Regulation should be increased ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6. 1968, p. 24. 0 OJ No L 215, 30. 7. 1992, p. 49. (3) OJ No L 223, 8 . 8 . 1992, p. 9 . No L 256/8 Official Journal of the European Communities 2. 9. 92 ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I ANNEX / ANNEXE I ALLEGATOI  BIJLAGE I ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) Precio de venta expresado en ecus por tonelada Salgspriser i ECU/ton Verkaufspreise, ausgedrÃ ¼ckt in ECU/Tonne Ã ¤Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ Selling prices expressed in ecus per tonne Prix de vente exprimÃ ©s en Ã ©cus par tonne Prezzi di vendita espressi in ecu per tonnellata Verkoopprijzen uitgedrukt in ecu per ton PreÃ §o de venda expresso em ecus por tonelada Ireland  Fillets  Striploins 500 500 6 850 3 150 United Kingdom  Fillets  Striploins 250 250 6 750 3 050 Italia  Filetto  Rostbeef 250 250 6 850 3 150 Danmark  Bagfjerdinger af : kategori A/C, klasse R og O 2 000 1 730 France  Filets  Faux-filets 250 250 6 850 3 150 2. 9. 92 Official Journal of the European Communities No L 256/9 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ Ã Ã ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o IRELAND : Department of Agriculture and Food Agriculture House Kildare Street Dublin 2 Tel. (01 ) 78 90 11 , ext. 2278 and 3806 Telex 93292 and 93607, telefax (01)616263, (01)785214 and (01 ) 6620198 DANMARK : EF-Direktoratet Frederiksborggade 18 DK- 1360 KÃ ¸benhavn K Tlf. 33 92 70 00, telex 15137 EFDIR DK, telefax 33 92 69 48 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Via Palestro 81 I-00185 Roma Tel. 49 49 91 Telex 61 30 03 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RG1 7QW Berkshire Tel . (0734) 58 36 26 Telex 848 302, telefax : (0734) 56 67 50 FRANCE : OFIVAL Tour Montparnasse 33, avenue du Maine F-75755 Paris Cedex 15 TÃ ©l . 45 38 84 00, tÃ ©lex 205476